Case 20-80750-BSK        Doc 93       Filed 12/11/20 Entered 12/11/20 09:06:40              Desc Main
                                     Document      Page 1 of 11




                       IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF NEBRASKA

   In the Matter of                              )       Case No. BK20-80750
                                                 )
   PROPERTY VENTURES, LLC,                       )       Chapter 11, Subchapter V
                                                 )
                           Debtor.               )
                                                 )

                      Order Granting Debtor’s Objection to Claim No. 1

   This matter is before the court on the objection filed by Debtor Property Ventures, LLC to
   Proof Claim No. 1 of John Murante. Patrick Turner appeared for Debtor. Regina Schneider
   appeared for John Murante. Michael Milone and Tyler Masterson appeared for Guaranty
   Solutions LLC. Other appearances included Donald L. Swanson, Subchapter V Trustee, Ryan
   Kunhart for The Gloria A. Murante Intervivos Revocable Trust, and Craig Knickrehm for
   First Westroads Bank. Filings #83, 84, 85 and 86, and Proof of Claim #1 were offered and
   received without objection.

   During the hearing, the court expressed concern that the volume of evidence was slim given
   the factual and legal issues raised. The court inquired whether the parties desired a full
   evidentiary hearing with live witness testimony. Debtor’s counsel suggested the court
   bifurcate the issues and address only whether John Murante’s claim is secured, saving for
   another day whether the indebtedness exists and if so, its amount. John Murante’s counsel
   desired to proceed on the affidavits that were filed. The court will address all issues raised in
   the objection.

   Proof of Claim No. 1 includes an opinion of the Nebraska Court of Appeals captioned John
   Murante v. Sam Murante, Sr., which John contends is preclusive of the issues raised in the
   claim objection. The court questioned whether it was appropriate to consider the facts stated
   in the opinion even if it was not preclusive. Both Debtor and John Murante’s counsel
   indicated it was appropriate to do so. Given the otherwise slim evidence, and because the
   opinion is attached to the claim as the factual basis for the claim, the court will consider the
   facts therein.

                                          Findings of Fact

   1. John Murante filed Proof Claim No. 1 (“POC #1”) in in the amount of $391,228.81 as
      secured by Debtor’s real estate.

   2. Debtor Property Ventures, LLC, is a Nebraska limited liability company. Its sole member
      is The Gloria Murante Intervivos Revocable Trust. (Fil. #1). Gloria Murante is deceased.
Case 20-80750-BSK         Doc 93     Filed 12/11/20 Entered 12/11/20 09:06:40                 Desc Main
                                    Document      Page 2 of 11




       She was married to John’s brother, Sam Murante. They divorced in 2011. (POC #1, pp.
       12 & 19).

   3. John contends that in 2002, he paid Debtor $50,213 for a 12.5% interest in the South
      Omaha City Hall (“SOCH”) building, with funds he withdrew from 5622 Ames, LLC. (Fil.
      #84, ¶ 4). Debtor asserts John never received funds from 5622 Ames, LLC, and never
      paid Debtor $50,213. (Fil. #86, ¶ 16).

   4. John supports his claim with a “Conveyance Agreement”, which conveys a 25% undivided
      interest in the SOCH building for $100,000 “in hand paid.” The agreement is signed by
      Sam Murante Sr. and Bob Pelshaw, each as Manager of Debtor, and as “Grantors”, and
      by John Murante and Sam Murante Jr., as “Grantees”. (Fil. #84, ¶ 6 & p. 6).

   5. Unresolved questions regarding the Conveyance Agreement abound.

        a. When and under what circumstances was it signed? John Everroad, Debtor’s
           financial manager since 2005, first learned of the Conveyance Agreement no earlier
           than 2013. (Fil. #86, ¶¶ 14 & 18). It is not dated, but it contains a provision allowing
           Grantors to “buy back” the interest within 24 months of August 5, 2002. (Fil. #84, p.
           6). John states only that it was signed. He does not state when. (Fil. #84, ¶ 5).

        b. John asserts he “never received a memorialized ownership interest” in the SOCH
           building. (Fil. #84, ¶ 6). Why does the Conveyance Agreement, which grants John a
           25% undivided interest, not constitute a memorialized ownership interest?

        c.   Why did John pay Debtor $50,213 when, per the Agreement, a 12.5% interest would
             cost $50,000? (Fil. #84, ¶ 4 & p. 6).

        d. Is the one-page document the complete agreement? The footer contains the words
           “(last page) Page 4 of 4”. (Fil. #84, p. 6). Are there other pages, terms, or conditions
           precedent?

   6. John testified he received an email from Sam on July 9, 2007. The document does not
      contain typical email headers and appears to be an unsigned memo. Therein Sam states
      that Debtor cannot transfer title to the SOCH, but “the attached equity accounting shall
      be ledgered as a payable of Property Ventures and for the benefit of the investors as a
      receivable or payment in full or partial payment to the investors.” (Fil. #84, p. 8). The
      exact meaning of this is not clear, but John’s interpretation is. John calls it a promise
      that “a receivable was owed to me as a result of the 2002 Conveyance Agreement.” (Fil.
      #84, ¶ 6 and p. 8).

   7. Over six years later, on August 1, 2013, Sam executed two affidavits to encumber
      Debtor’s real estate. (Fil. #83, pp. 24-27; Fil. #84, ¶¶ 8-11 & pp. 13-18; Fil. #85, pp. 4-14).
      On August 1, 2013, Sam was not a member or owner of Debtor, and “possessed no
      authority to act on behalf of Debtor.” (Fil. #86, ¶ 18). Debtor does not dispute this and



                                                  -2-
Case 20-80750-BSK        Doc 93    Filed 12/11/20 Entered 12/11/20 09:06:40               Desc Main
                                  Document      Page 3 of 11




      offers no evidence to the contrary. It is not clear how long before August 1, 2013, Sam’s
      membership, management, and authority terminated or whether it was part of Sam and
      Gloria’s divorce in 2011.

   8. The Affidavits are signed by Sam only in his individual capacity, not on behalf of Debtor.
      (POC #1, p. 13; Fil. #84, ¶¶ 8-11 & pp. 13-18; Fil. #85, pp. 4-14).

   9. The Affidavits were separately filed with applicable register of deeds. Except for the real
      estate descriptions, the affidavits are substantively identical. They provide:

          2. I am the borrower in the attached promissory note and certify that it is true and
          accurate and that at the time the note was signed in 06/01/06, I was the managing
          member of Property Ventures, LLC and recognize that Property Ventures did borrow
          $101,768.12 and is then responsible to John M. Murante (Holder) for the repayment
          of that debt of money borrowed.

      (Fil. #84, ¶¶ 8-11 & pp. 13-18; Fil. #85, pp. 4-14) (emphasis added).

   10. The copy of the promissory note attached to the affidavits is dated June 1, 2006, and
       provides:

          For value received the undersigned, Sam Murante Sr. (herein called “Borrower”)
          promises to pay John M. Murante, or assignee herein called “Holder”) . . . the
          principal sum of $101,768.12[.]

          ...

          In this Note, the singular shall include the plural and this Note shall be the joint and
          several obligation of each Borrower.

      (Fil. #84, pp. 19-20) (emphasis added).

   11. Sam signed the note individually. Although Property Ventures is not listed as a
       “Borrower” in the body of the note, Sam also signed the note “Property Ventures LLC by
       Managing Member.” Per a handwritten note dated May 5, 2010, Sam extended the
       obligation to December 31, 2013. Sam signed the extension individually and as
       “Managing Member of PVLLC”. (Fil. #84, pp. 19-20).

   12. John believed “the note was ‘essentially’ a buyout of his ownership and also factored in
       the tax credits promised to him under the Conveyance Agreement.” (POC #1, p. 13). The
       Nebraska Court of Appeals found, “According to John (and not disputed by Sam), the
       promissory note was related to Sam buying out John’s interest in the SOCH property.”
       (POC #1, p. 19). It also noted, “Sam also said the note regarded ‘monies owed from the
       loan repayment from Property Ventures’.” (POC #1, p. 13).




                                                -3-
Case 20-80750-BSK        Doc 93    Filed 12/11/20 Entered 12/11/20 09:06:40               Desc Main
                                  Document      Page 4 of 11




   13. Sam “crafted” the note contemporaneously with the 2013 affidavit, adding the
       handwritten revisions to make it “look better.” His goal was to prevent a potential
       judgment lienholder from acquiring Debtor’s real estate. (POC #1, p. 13). No further
       details were offered into evidence.

   14. John first received the note and the affidavit in August 2013. (See POC #1, p. 12) (“Sam
       presented him an affidavit with an attached promissory note in 2013.”). In his affidavit,
       John confirms, “I received a signed document from Sam Murante, Sr. entitled
       ‘AFFIDAVIT to include promissory note,’ and dated August 1, 2013. Accompanying this
       affidavit was a promissory note dated June 1, 2006.” (Fil. #84, ¶¶ 8-13 & pp. 19-20).

   15. On January 18, 2017, John filed suit against Sam and Debtor in the District Court of
       Douglas County, Nebraska, at Case No. CI17-419, asserting claims for breach of
       promissory note and unjust enrichment. (Fil. #85, pp. 15-24). In the lawsuit, John
       alleged:

       a. The promissory note “was given by Defendants, as makers, to the Plaintiff, as
          holder. Defendants acknowledged their obligation to Plaintiff in an affidavit filed
          with the Register of Deeds of Douglas County, dated August l, 2013.” (Fil. #85, p. 16,
          ¶ 7).

       b. “On June l, 2006, Plaintiff loaned Defendants . . . $101,768.12.” (Id., ¶ 8) (emphasis
          added).

       c.   “On August 1,2013, Sam Murante signed and filed the Affidavit to secure
            repayment of the Note to Plaintiff. In the affidavit, Sam pledged the properties[.]”
            (Id., ¶ 10) (emphasis added).

   16. Sam and Debtor retained the same legal counsel and filed a single Answer on February
       20, 2017. Sam and Debtor denied the foregoing allegations. (Fil. #85, pp. 25-28, ¶¶ 7-10).
       They affirmatively alleged lack of consideration, that the note was not enforceable, and
       “Defendants lacked authority to obligate.” (Id., p. 26, ¶¶ 2 & 11).

   17. On December 13, 2017, Debtor filed its first Chapter 11 case in this court at Case No.
       BK17-81762. Debtor filed a suggestion in bankruptcy with the Douglas County District
       Court the next day. (Fil. #85, Pg. 30).

   18. Because no one obtained relief from stay, the district court considered only John’s claim
       against Sam. In March 2019, John was granted summary judgment on his claim for
       default of promissory note. The Court of Appeals noted that “Property Ventures was in
       bankruptcy and was not part of the motions.” (POC #1, p. 14).

   19. Sam did not contest the validity of the promissory note or its terms as part of the
       summary judgment motion. Likewise, on appeal Sam did not dispute that the promissory
       note was a valid contract between Sam and John. (POC #1, p. 15). Instead, Sam



                                                -4-
Case 20-80750-BSK        Doc 93     Filed 12/11/20 Entered 12/11/20 09:06:40               Desc Main
                                   Document      Page 5 of 11




      contended he was released as a third-party beneficiary of a settlement agreement
      between John Murante and Gloria Murante. (POC #1, pp. 16-19).

   20. John asserts that Debtor is in default of the note and that he never received a payment.
       (Fil. #84, ¶ 14).

   21. Debtor seeks to avoid a lien, which requires an adversary proceeding. Debtor and John
       waived the requirements of Fed. R. Bankr. P. 7001 and agreed to treat the claim
       objection as a contested matter under Fed. R. Bankr. P. 9014. (Fil. #65).

   22. Another creditor, Guaranty Solutions, LLC, joined the objection to John’s claim. (Fil.
       #73).

                                       Conclusions of Law

                                 John Murante’s Lien is Avoidable

   John asserts the 2013 affidavits encumber Debtor’s real estate. The parties dispute whether
   Sam’s acknowledgement meets the technical requirements for recording instruments,
   whether the affidavit is binding as between Debtor and Sam, and whether it put third
   parties on notice of John’s claim against Debtor. See Neb. Rev. Stat. §§ 76-238; 76-241.

   The parties agree that the affidavits should be construed as mortgages under Nebraska law
   because they purport to create security interests in real estate. See Neb. Rev. Stat. § 76-203
   (defining a deed as “every instrument in writing by which any real estate or interest therein
   is created, aliened, mortgaged, or assigned or by which the title to any real estate may be
   affected….”); Id. § 76-251 (construing deeds intended only as security as a mortgage); Id § 30-
   2209(27) (“Mortgage means any conveyance, agreement, or arrangement in which property is
   used as security.”).

   Nebraska statutes require mortgages to be both signed by the grantor and properly
   acknowledged. See id. § 76-211. Debtor is a limited liability company. In the case of a limited
   liability company, a member or agent must acknowledge that “he or she signed the
   instrument on behalf of the limited liability company by proper authority and he or she
   executed the instrument as the act of the limited liability company for the purposes therein
   stated.” Id. § 64-205 (emphasis added); see also id. § 21-136 (providing that limited liability
   companies are bound by, as applicable, a member or manager).

   Sometime before September 1, 2013, Sam’s interest in Debtor and Sam’s authority to act on
   behalf of Debtor terminated. Therefore, on the date he signed the affidavits, Sam could not
   legally bind Debtor and could not encumber Debtor’s property. The affidavits, on their face,
   disclose Sam’s lack of authority. Therein Sam states, “I am the borrower” and “at the time
   the note was signed in 06/01/06, I was the managing member of Property Ventures, LLC.”




                                                -5-
Case 20-80750-BSK       Doc 93     Filed 12/11/20 Entered 12/11/20 09:06:40               Desc Main
                                  Document      Page 6 of 11




   Because Sam was not authorized to encumber Debtor’s property, John requests the court use
   equitable powers to determine and carry out the intent of the parties. He suggests the note,
   which purports to be signed in 2006 when Sam had authority, and the affidavit, signed in
   2013, when Sam did not, should be construed together to determine this intent. See, e.g, TNT
   Cattle Co., Inc. v. Fife, 937 N.W.2d 811, 834 (Neb. 2020) (“Instruments made in reference to
   and as part of the same transaction are to be considered and construed together.”).

   Construing the note and the affidavits together does not demonstrate Debtor intended John
   have a secured claim. The affidavit is not the act of Debtor. The note, even if the act of
   Debtor, does not reference a secured claim. In addition, the record is reasonably clear that
   John did not pay $101,768.12 to Debtor on June 1, 2006. John’s position is he invested
   $50,213 into the SOCH building in 2002. In exchange, John was to receive a 12.5% interest
   in the building, as evidenced by the Conveyance Agreement. On June 1, 2006, John’s interest
   was bought out and converted to a general receivable of Debtor. This buy-out formed the
   basis for John alleging in his state court complaint, “On June 1, 2006, Plaintiff loaned
   Defendants . . . $101,768.12.” In the state court proceeding John testified, “the promissory
   note was related to Sam buying out John’s interest in the SOCH property.” The buy-out,
   according to John, was, effectively, seller financed. Construed together, the two documents
   do not support that John should, equitably, have a secured claim.

   The affidavits are improperly acknowledged and were not the act of the Debtor. They are not
   binding as between Debtor and John. They are avoidable by the Debtor in possession
   pursuant to 11 U.S.C. § 544 for the benefit of Debtor’s bankruptcy estate pursuant to § 551.

                                         Issue Preclusion

   John asserts the Nebraska state courts determined that Sam signed the note as managing
   member of Debtor, and that the note is valid and enforceable against Debtor. He asserts that
   issue preclusion bars reconsideration of these issues. Issue preclusion is governed by state
   law. In Nebraska:

          Under the doctrine of collateral estoppel, or issue preclusion, when an issue of
          ultimate fact has been determined by a final judgment, that issue cannot again be
          litigated between the same parties in a future lawsuit. There are four conditions that
          must exist for issue preclusion to apply: (1) The identical issue was decided in a prior
          action, (2) there was a judgment on the merits which was final, (3) the party against
          whom the rule is applied was a party or in privity with a party to the prior action,
          and (4) there was an opportunity to fully and fairly litigate the issue in the prior
          action.

   RM Campbell Indus., Inc. v. Midwest Renewable Energy, LLC, 886 N.W.2d 240, 250 (Neb.
   2016).




                                                -6-
Case 20-80750-BSK        Doc 93     Filed 12/11/20 Entered 12/11/20 09:06:40               Desc Main
                                   Document      Page 7 of 11




   The applicability of issue preclusion is a question of law. See McGill v. Lion Place Condo.
   Ass'n, 864 N.W.2d 642, 650 (Neb. 2015). “The party relying on issue preclusion in a present
   proceeding has the burden to show that a particular issue was involved and necessarily
   determined in a prior proceeding.” Jordan v. LSF8 Master Participation Tr., 915 N.W.2d 399,
   415 (Neb. 2018).

   In bankruptcy cases, preclusion “should be invoked only after careful inquiry because it
   blocks unexplored paths that may lead to truth.” Ladd v. Ries (In re Ladd), 450 F.3d 751, 755
   (8th Cir. 2006) (citing Brown v. Felsen, 442 U.S. 127, 132 (1979)). Moreover, “In contrast to
   claim preclusion, the doctrine of issue preclusion does not apply to matters which might or
   could have been litigated but were not.” RW Campbell, 886 N.W.2d at 250; see also Hara v.
   Reichert, 843 N.W.2d 812, 817 (Neb. 2014) (“Issue preclusion ‘applies only to issues actually
   litigated’ and may be used by a nonparty in a later action, either offensively or defensively.”)
   (emphasis added).

   Several elements of issue preclusion are lacking. The issues in this matter are not identical
   to the issues decided by the Nebraska state courts. The state courts found the note to be a
   valid and binding obligation of Sam. They did not, and could not, decide whether it was a
   valid and binding obligation of Debtor because the automatic stay prevented the continuation
   of the action against Debtor. See 11 U.S.C. § 362(a)(1). Debtor’s liability was not actually
   litigated or decided. Issue preclusion cannot apply.

   The automatic stay also prevented the state courts from deciding any defenses Debtor raised.
   Nothing prevents co-makers from raising separate defenses to a claim, for example if one
   maker forges the signature of another maker. A determination that the signing maker is
   liable is not preclusive as against the other maker. Similarly, Debtor is not precluded from
   establishing, in this proceeding, defenses unique to Debtor, such as lack of authority.

   Preclusion also cannot apply because Debtor was not a party to the judgment and there is no
   privity between Debtor and Sam. Due process requires that issue preclusion “operates only
   against persons who have had their day in court either as a party to a prior suit or in privity
   with a party to the prior litigation.” Thomas Lakes Owners Ass'n v. Riley, 612 N.W.2d 529,
   536–37 (Neb. Ct. App. 2000). “Privity requires, at a minimum, a substantial identity between
   the issues in controversy and showing the parties in the two actions are really and
   substantially in interest the same.” McGill, 864 N.W.2d at 655–56. “[T]he mere fact that
   litigants in different cases are interested in the same question or desire to prove or disprove
   the same fact or set of facts is not a basis for privity between the litigants. Thomas Lakes
   Owners Ass'n, 612 N.W.2d 529 at 537.

   John asserts privity exists because Sam controlled the Debtor and had a commonality of
   interests with the closely held entity. Sam signed the note and affidavits, which John asserts
   demonstrates control. Also, Sam and Debtor were represented by the same attorney in the
   state court action, which John asserts demonstrates that Sam and Debtor’s owners treated




                                                -7-
Case 20-80750-BSK         Doc 93     Filed 12/11/20 Entered 12/11/20 09:06:40                Desc Main
                                    Document      Page 8 of 11




   Debtor’s interests as identical. Finally, he asserts Sam adequately protected Debtor’s
   interests.

   These arguments are misplaced. The affidavit and accompanying note do not demonstrate
   control. Sam was not a member or manager of Debtor during the trial. He was not authorized
   to act on its behalf. While Debtor and Sam were initially represented by the same attorney,
   the representation ended eleven months later, when Debtor filed for bankruptcy protection
   and obtained new counsel. It is not uncommon for defendants to obtain common
   representation to save money, which a bankrupt or nearly bankrupt Debtor certainly would
   find appealing.

   In addition, issue preclusion cannot apply because after the case against Debtor was stayed,
   Sam did not protect or try to protect Debtor’s interests. Preclusion does not apply where a
   party has “little motivation” or “little incentive” to fully litigate an issue.” Ladd, 450 F.3d at
   753 (citing Lovell v. Mixon, 719 F.2d 1373, 1377 (8th Cir. 1983)). Sam only litigated the issue
   of whether he was personally released as a third-party beneficiary of an agreement between
   Gloria Murante and John. Debtor had alleged the note was not enforceable, that the note
   lacked consideration, and that Sam was not authorized to obligate Debtor. Sam did not
   litigate these issues. Sam admitted the note was enforceable. He admitted he signed it. He
   did not dispute consideration or enforceability. He had little or no motivation to litigate
   whether he was authorized to obligate Debtor.

   To invoke issue preclusion in this case would deny Debtor due process. John did not obtain
   relief from stay to obtain a judgment against Debtor. John’s position, that he could obtain a
   preclusive judgment against Debtor when the case was stayed against Debtor, would obviate
   the benefit of the automatic stay.

                                        John Murante’s Claim

   Even though issue preclusion does not apply, the question of whether John has an unsecured
   claim against Debtor remains. John asserts that his debt is on account of a promissory note
   from Debtor dated June 1, 2006, in the principal amount of $101,768.12. As stated above, the
   note is a culmination of a buyout of John’s interest in the SOCH building in exchange for a
   general receivable owed by Debtor. John asserts the note supports that John financed the
   buy-out and the amount he was owed.

   Nebraska’s Uniform Commercial Code applies to the promissory note because it is a
   negotiable instrument. See Neb. U.C.C. § 3-104. The note is an unconditional promise to pay
   a fixed amount, at a definite time, payable to bearer or order, without any other undertaking
   or instruction. Id.

   A negotiable instrument must be issued, which is “the first delivery of an instrument by the
   maker or drawer, whether to a holder or nonholder, for the purpose of giving rights on the
   instrument to any person.” Neb. U.C.C. § 3-105 (emphasis added). A note that is not issued is




                                                  -8-
Case 20-80750-BSK        Doc 93     Filed 12/11/20 Entered 12/11/20 09:06:40                Desc Main
                                   Document      Page 9 of 11




   binding between the parties but is subject to the defense of non-delivery. Id.; see also F.D.I.C.
   v. Mark David-Washington Blvd. Assocs., 850 F. Supp. 121, 123 (D. Conn. 1994) (“Until the
   note was executed and delivered, the note was not binding upon the parties.”); In re Sheskey,
   263 B.R. 264, 267 (Bankr. N.D. Iowa 2001) (“As a general rule, a note has no effect unless it
   is delivered.”) (citing Matter of Estate of Balkus, 381 N.W.2d 593, 597 (Wisc. Ct. App. 1985)).
   In addition, the signor must be authorized to sign. See Neb. U.C.C. § 3-403(a). “[A]n
   unauthorized signature is ineffective” unless it is in favor of a person who “in good faith pays
   the instrument or takes it for value.” Id. An unauthorized signature may be ratified. Id. “An
   instrument may be antedated or postdated.” Id. § 3-113.

   The note may bind Sam, but it does not bind Debtor. Sam created it contemporaneously with
   the 2013 affidavit. He made handwritten revisions and dated them as occurring in 2010 to
   make the note “look better.” This testimony is not disputed. At the time it was signed, Sam
   lacked authority to draft, execute, or issue a note on behalf of Debtor. Even if Sam had
   executed the note in 2006, and extended it in 2010, at a time when he had authority, Sam did
   not issue it to John until August 1, 2013. At the time of issue Sam lacked authority to issue
   the note and grant legal rights to his brother as against Debtor.

   Even through the note does not bind Debtor, the foundation of John’s claim is the liquidation
   of his interest in the SOCH building and conversion of the interest into a receivable. Debtor
   asserts John has no claim as a receivable or otherwise because the agreements lack
   consideration. “Lack of consideration is relevant to whether the parties have formed an
   enforceable contract.” Irwin v. West Gate Bank, 848 N.W.2d 605, 610 (Neb. 2014). Debtor
   offers extrinsic evidence demonstrating it never received any payment from John, either in
   2002 or 2006. This extrinsic evidence is improper to prove lack of consideration. ‘That the
   contract was lacking in consideration from its inception may be shown by extrinsic evidence,
   providing the proof thereof does not contradict or vary the contractual consideration named
   in the written contract.” Id. The Conveyance Agreement and note both recite money paid as
   consideration. Debtor’s evidence that it received no payment improperly contradicts the
   named consideration. Consideration is not lacking.

   Debtor’s evidence could be used to prove a failure of consideration.

           A lack of consideration means no contract is ever formed because no consideration
           exists or none was intended to pass. A failure of consideration, on the other hand,
           means the contract is valid when formed but becomes unenforceable because the
           performance bargained for has not been given.

   Lindsay Int'l Sales & Serv., LLC v. Wegener, 917 N.W.2d 133, 141 (Neb. 2018) (citations
   omitted). Where failure of consideration is pleaded as a defense to an action on a negotiable
   instrument, the burden is upon the defendant to prove such defense. Blaha GMC-Jeep, Inc.
   v. Frerichs, 317 N.W.2d 894, 899 (Neb. 1982).




                                                 -9-
Case 20-80750-BSK        Doc 93    Filed 12/11/20 Entered 12/11/20 09:06:40                Desc Main
                                  Document     Page 10 of 11




   Debtor supports its claim with the affidavit of John Everroad. Mr. Everroad has maintained
   the books and records of both Debtor and 5622 Ames, LLC, since 2005. According to Mr.
   Everroad, John never borrowed funds from 5622 Ames, LLC, and never paid them to Debtor.
   His conclusions are based upon his personal involvement with both companies since 2005,
   his “investigation of the finances” of both companies, his correspondence with Sam and John,
   and his review of the “books and records” of both companies. Mr. Everroad does not identify
   with any specificity what his investigation included, the content of his discussions, or the
   finances, books, and records he reviewed. He does not provide copies of any documents or
   records including bank statements. His conclusory statements are insufficient to meet
   Debtor’s burden to defeat John’s claim to a general receivable.

   However, fully accepting John’s position, Debtor has owed John a general receivable since
   June 1, 2006. John did not file suit against Debtor until eleven years later, on January 18,
   2017. Even if the receivable was created at or around the time of Sam’s July 9, 2007, letter to
   John, and assuming it sufficient to constitute a promise in writing, John had five years to file
   suit before his claim became time barred. See Neb. Rev. Stat. § 25-205(1).

   The final question is whether the indebtedness was acknowledged and reinstated. “In any
   cause founded on contract, when . . . an acknowledgment of an existing liability, debt or
   claim, or any promise to pay the same shall have been made in writing, an action may be
   brought in such case within the period prescribed for the same, after such payment,
   acknowledgment or promise….” Neb. Rev. Stat. § 25-216. “Acts or declarations relied on as
   acknowledgments sufficient to remove the bar of the statute of limitations will be closely
   scrutinized.” Kotas v. Sorensen, 345 N.W.2d 1, 3 (Neb. 1984), “An acknowledgment of a debt,
   to remove the bar of the statute of limitations, must be a distinct, unqualified, unconditional
   recognition of an obligation for which the person making the admission is liable.” Id. (citing
   51 Am. Jur. 2d Limitation of Actions § 328 at 827–29 (1970)). Certain acts are insufficient:

           [D]eclarations by a debtor that he has no funds to pay a debt; a mere admission of
           legal liability; an admission of the original justness of the claim; a mere
           acknowledgment of the debt, although in writing, as having once existed;…. It has
           been held that a mere reference to the indebtedness, although consistent with its
           existing validity and implying no disposition to question its binding obligation, or a
           suggestion of some action in reference to it, is not such an acknowledgment as is
           contemplated by the statute.

   Id.

   The only written acknowledgement is the 2013 affidavits and handwritten language in the
   note. As discussed above, the note was not issued by the Debtor. The affidavits were not an
   acknowledgment by Debtor. The affidavits are, at best, a mere admission of legal liability by
   Sam. They do not display a willingness by Debtor or Sam to pay the debt in the future.
   Because the note, including any handwritten extensions, is not an obligation of Debtor and




                                                - 10 -
Case 20-80750-BSK         Doc 93    Filed 12/11/20 Entered 12/11/20 09:06:40                 Desc Main
                                   Document     Page 11 of 11




   because even assuming Debtor owed John a general receivable, the receivable is stale.
   Debtor’s claim objection should be granted.

   IT IS THEREFORE ORDERED:

   1. Debtor’s objection to Proof of Claim #1 filed by John Murante is granted;

   2. Any lien John Murante claims against property of Debtor is avoided; and

   3. John Murante does not have an enforceable claim against Debtor’s bankruptcy estate.

                   Dated: December 9, 2020

                                                    BY THE COURT:

                                                    /s/ Brian S. Kruse
                                                    Brian S. Kruse
                                                    Bankruptcy Judge



   Notice given by the Court to:
   *Patrick Turner
   Frank Schepers and Regina Schneider
   Michael Milone and Tyler Masterson
   Donald L. Swanson
   Ryan Kunhart
   Craig Knickrehm

   Movant (*) is responsible for giving notice to other parties if required by rule or statute.




                                                 - 11 -
